DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a positive electrode active material comprising: a lithium transition metal oxide represented by Formula 1; and a lithium-containing inorganic compound layer formed on a surface of the lithium transition metal oxide:
[Formula 1]
Li1+a(NibCocXdM1eM2f)1-aO2
wherein, in Formula 1, X is at least one selected from the group consisting of manganese (Mn) and aluminum (Al), M1 is sulfur (S), M2 is zirconium (Zr), and 0≤a≤0.1, 0.6≤b≤0.99, 0≤c≤0.2, 0≤d≤0.2, 0<e≤0.1, and 0<f≤0.1.  The prior art specifically fails to teach the unexpected results of the combination of sulfur and zirconium in a lithium nickel composite oxide that has an inorganic compound layer on its surface.  The prior art also fails to disclose a method of preparing a positive electrode active material, the method comprising: mixing and sintering a doping element M1-doped transition metal hydroxide precursor, a lithium raw material, and a doping element M2-containing raw material to prepare a lithium transition metal oxide represented by Formula 1; mixing the lithium transition metal oxide with an aqueous inorganic acid solution to prepare a mixed solution; and drying and heat-treating the mixed solution to form a lithium-containing inorganic compound layer on a surface of the lithium transition metal oxide:
[Formula 1]
Li1+a(NibCocXdM1eM2f)1-aO2
wherein, in Formula 1, X is at least one selected from the group consisting of manganese (Mn) and aluminum (Al), M1 is at least one selected from the group consisting of sulfur (S), fluorine (F), phosphorus (P), and nitrogen (N), M2 is at least one selected from the group consisting of zirconium (Zr), boron (B), cobalt (Co), tungsten (W), magnesium (Mg), cerium (Ce), tantalum (Ta), titanium (Ti), strontium (Sr), barium (Ba), hafnium (Hf), F, P, S, lanthanum (La), and yttrium (Y), and 0≤a≤0.1, 0.6≤b≤0.99, 0≤c≤0.2, 0≤d≤0.2, 0<e≤0.1, and 0<f≤0.1.  The prior art specifically fails to teach each of the claimed precursors of the present invention that are mixed in the first step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722